Citation Nr: 0633190	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-20 532	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the RO in 
Philadelphia, Pennsylvania.  After the decision was entered, 
the case was transferred to the jurisdiction of the RO in 
Boston, Massachusetts. 

The December 2004 decision granted service connection for 
bilateral hearing loss, and assigned a 10 percent evaluation 
therefor.  The decision also continued 10 percent ratings 
previously assigned for service-connected tinnitus and 
hemorrhoids.  On appeal, the veteran seeks to establish 
higher evaluations for each of these three disabilities.

In June 2006, the veteran testified at hearing held before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran has level IV hearing acuity in the right ear, 
and level V hearing in the left ear.

2.  The veteran's tinnitus is constant and bilateral.

3.  The veteran's hemorrhoids are not currently manifested by 
anemia, fissures, or persistent bleeding.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5013A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86 
(2006).

2.  The criteria for the assignment of a rating in excess of 
10 percent for tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5013A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.87, Diagnostic Code 6260 (2006).

3.  The criteria for the assignment of a rating in excess of 
10 percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5013A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish higher evaluations for 
service-connected hearing loss, tinnitus, and hemorrhoids.  
He says that his hearing loss has progressed over the years 
to the point that he needs hearing aids.  He maintains that 
his tinnitus is constant and bilateral, and says that the 
condition has increased over time such that he has to sleep 
with a radio on in order to distract him from the ringing.  
He also says that his hemorrhoids cause serious discomfort in 
terms of bleeding, burning, and itching.  He believes that 
the ratings for each of these disabilities should be 
increased.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify by way of VCAA notice letters sent to the 
veteran in July 2004 and March 2005.  Those letters informed 
the veteran, in effect, that evidence pertaining to the 
severity of his disabilities was needed in order to 
substantiate his claims for higher evaluations.  He was 
notified of his and VA's respective duties for obtaining 
information and evidence, and was asked to provide any 
pertinent evidence he had in his possession.

The Board acknowledges that the aforementioned letters did 
not contain any specific notice with respect to how an 
effective date would be assigned if a higher evaluation was 
granted.  Nor did the letters explicitly inform the veteran 
of how ratings were to be assigned to his disabilities.  In 
this regard, the Board notes, first, that no issue pertaining 
to the assignment of an effective date is currently before 
the Board on appeal.  Further, with respect to the ratings to 
be assigned, the Board notes that the veteran was provided 
with a statement of the case that contained the various 
rating criteria applicable to his claims-including the 
criteria applicable to an extraschedular rating-and 
explained the bases for the determinations made by the agency 
of original jurisdiction.  Under these circumstances, the 
Board finds that the purpose of the notice requirement has 
been satisfied.

As for the timing of the notice, the Board acknowledges that 
some of the required notice was not provided to the veteran 
until after his claims were initially adjudicated.  However, 
as noted above, the veteran has been provided with notice 
that is in compliance with the content requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  He has been 
afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of his appeal.  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined, reports 
of his VA treatment have been procured, and he has not 
identified and/or provided releases for any other evidence 
that needs to be obtained.  No further development action is 
required.

II.  The Merits of the Veteran's Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

A.  Bilateral Hearing Loss

Hearing loss is normally rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2006).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann, 3 Vet. App. at 349 (indicating that evaluations 
of hearing loss are determined by a mechanical application of 
the rating schedule).

However, not all patterns of hearing loss are rated in this 
manner.  For example, where-as in the veteran's case-the 
puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more in an ear, the Roman numeral designation for 
that ear is taken from either Table VI or VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a) (2006).  
See also Id. §§ 4.85(c), 4.86(b) (indicating that alternative 
methodologies also apply when the examiner certifies that use 
of the speech discrimination test is not appropriate, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of a 
schedular rating in excess of 10 percent for the veteran's 
bilateral hearing loss.  The record shows that the veteran 
underwent a VA audiometric examination in August 2004, in 
connection with his current claim.  Testing at that time 
revealed puretone thresholds of 55, 50, 65, and 80 decibels 
in the veteran's right ear and 55, 60, 60, and 75 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 62.5 for 
the right ear and 62.5 for the left ear.)  Additionally, he 
had speech discrimination scores of 76 percent in the right 
ear and 84 percent in the left.  Under 38 C.F.R. 
§§ 4.85, 4.86(a), and Tables VI and VIa, these results 
correspond to level IV acuity for the right ear and level V 
acuity for the left ear; which, in turn, warrants no more 
than a 10 percent rating under Table VII.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's hearing loss has never been more than 10 percent 
disabling since June 2004, when his award of service 
connection became effective.  A "staged rating" is not 
warranted.

B.  Tinnitus

Tinnitus is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).  Ten 
percent is the maximum schedular rating that can be assigned 
for the disorder, whether the sound is perceived in one ear, 
both ears, or in the head.  Id.  Because the veteran is 
already in receipt of a 10 percent evaluation for tinnitus, 
there is no legal basis for awarding him a higher evaluation 
under the schedule.  The claim for a higher schedular rating 
must therefore be denied.



C.  Hemorrhoids

Hemorrhoids, external or internal, are evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2006).  A zero percent (noncompensable) 
rating is assigned if the hemorrhoids are mild or moderate.  
A 10 percent rating is assigned if the hemorrhoids are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The highest available 
rating, 20 percent, is assigned if the hemorrhoids are 
manifested by persistent bleeding with secondary anemia, or 
with fissures.  Id.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of a schedular 
rating in excess of 10 percent for the veteran's hemorrhoids.  
There is evidence of record to suggest that the veteran may 
have had anemia in the past.  See, e.g. VA treatment record 
of August 13, 2002 (suggesting that laboratory reports from 
June 2002 may have indicated anemia).  More recently, 
however, when the veteran was examined in August 2004, in 
connection with his current claim, it was specifically noted 
that the results of a complete blood count were within normal 
limits.  The examiner opined, in part, that the veteran's 
hemorrhoid condition "does not cause significant anemia."  
No fissures have been identified on examination, and the 
veteran has testified that he experiences only "spotty" 
bleeding about once per month.  Under the circumstances, 
given the absence of evidence demonstrating current 
manifestations of persistent bleeding, anemia, and/or 
fissures, it is the Board's conclusion that the greater 
weight of the evidence is against the assignment of a higher 
schedular rating.  The claim for a higher schedular rating 
must therefore be denied.

D.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claims should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
recently hospitalized for problems with hearing loss, 
tinnitus, or hemorrhoids, and there is nothing in the record 
to suggest that his disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.


ORDER

The claim for an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.

The claim for a rating in excess of 10 percent for tinnitus 
is denied.

The claim for a rating in excess of 10 percent for 
hemorrhoids is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


